Citation Nr: 0027822	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the hands.

2.  Entitlement to service connection for residuals of lumbar 
strain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinea pedis 
(claimed as swelling of the feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1972 to April 
1978.  He also had unverified periods of active duty for 
training and inactive duty for training with the Arkansas 
Army National Guard (AARNG) and, apparently, the Georgia 
National Guard.

This matter comes before the Board of Veterans Affairs (the 
Board) on appeal from a December 1998 rating decision, in 
which the North Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA) denied service 
connection for residuals of frostbite to the hands, residuals 
of lumbar strain, hypertension and tinea pedis (claimed as 
swelling of the feet).


REMAND

The appellant contends that he is entitled to service 
connection for frostbite of the hands, back problems, high 
blood pressure and foot swelling.  He claims that he first 
injured his back during his active service at Fort Leonard 
Wood in Missouri.  His foot swelling allegedly began while he 
was in Germany, but he hasn't given an approximate date of 
this injury.  He alleges that he was treated at an aid 
station for frostbite of the hands during his "reserve 
time" in either "1995 to 1996," January 1996 or "1997" at 
Camp Robinson in Arkansas.  In 1998, he indicated that he had 
high blood pressure for "several years."  As indicated 
above, he had active service from March 1972 to April 1978 
with subsequent unverified periods of active duty for 
training and inactive duty for training with the AARNG and 
the Georgia National Guard.

The Board is of the opinion that the RO must again contact 
the appellant to clarify his dates of injury and/or treatment 
for his frostbite of the hands, foot swelling and high blood 
pressure.  To date, he has provided insufficient evidence 
with respect to the onset of his hypertension and tinea 
pedis, see VA O.G.C. Prec. 86- 90 (July 18, 1990) 
(manifestations of a disease during a period of inactive duty 
for training do not constitute an "injury" under the 
provisions of 38 U.S.C.A. § 101(24)).  He should again be 
asked to provide the names, addresses and approximate 
treatment dates of all providers of treatment for these 
claimed disabilities.  See Hayes v. Brown, 5 Vet.App. 60, 68 
(1993) (a claimant must cooperate by providing information 
within his/her control).  Furthermore, he should once again 
be advised to provide the date that he incurred his frostbite 
injury as well as any supporting evidence he may be able to 
obtain from individuals with knowledge of his injury.  
Thereafter, the RO should verify the appellant's duty status 
for the time periods in question.  38 C.F.R. § § 3.203(c) 
(1999); Sarmiento v. Brown, 7 Vet.App. 80 (1994) (VA's duty 
to verify periods of active service is mandatory, and is not 
predicated upon the submission of a well grounded claim).

The Board is further of the opinion that the RO should make 
another attempt to obtain the appellant's medical records 
while serving with the AARNG by contacting the Office of the 
Adjutant General of Arkansas and making a specific request 
for medical records from Camp Robinson.  McCormick v. Gober, 
No. 98-48 (U.S. Vet.App. Aug. 18, 2000) (prior to making a 
determination as to whether a claim is well grounded, VA must 
make reasonably exhaustive attempts to fulfill an initial 
duty to obtain all known service medical records prior to 
adjudication of a claim).  See also VBA Letter 20-99-60.  
Furthermore, the appellant's personnel records reflect that 
he was assigned to the Georgia National Guard for an 
unspecified period of time beginning in February 1995.  As 
such, the RO should also contact the Office of the Adjutant 
General of Georgia with a specific request to provide all 
medical records in their possession.

Upon completion of the above, the RO should readjudicate the 
claims on appeal with consideration given to any additional 
evidence obtained pursuant to this remand.  Adjudication of 
the issues of whether the appellant has presented well 
grounded claims and whether his alleged injuries were 
incurred or aggravated during active duty for training or 
inactive duty for training is requested and, therefore, must 
be addressed.  See 38 U.S.C.A. §§ 101(24), 1110, 1131, (West 
1991).  See also King v. Brown, 5 Vet.App. 19, 21 (1993) 
(truthfulness of a claimant's assertions must be presumed 
true in deciding whether a claim is well grounded); Harris v. 
West, 203 F.3d 1347 (2000) (medical opinion based upon lay 
history may be regarded as competent medical evidence); 
Sanden v. Derwinski, 2 Vet.App. 97 (1992) (If a conclusion is 
contrary to one expressed by a trained medical professional, 
the medical basis for rejection of the testimony must be 
identified).  If a claim is deemed well grounded, the RO 
should consider whether a VA examination, with benefit of 
review of the claims folder, is necessary.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should ask the appellant to provide the 
date of his alleged frostbite injury as well as 
the approximate date(s) of the onset of his high 
blood pressure and foot disability.  The RO should 
also advise him to provide supporting evidence, 
such as buddy statements, of his claimed frostbite 
injury.  The RO should further ask him to provide 
the names, addresses and approximate treatment 
dates of all providers of treatment for his 
claimed disabilities.  All attempts to obtain 
records which are ultimately not obtained should 
be documented.

2.  The appellant is hereby advised of his right 
to submit any additional evidence and argument 
while this case is in remand status, to include 
any service department record(s) and service 
medical record(s) that he may have in his 
possession.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

3.  Thereafter, the RO should attempt to verify 
the appellant's dates of inactive and active duty 
for training with the appropriate service 
departments for the time periods in question.  

4.  The RO should directly contact the Office of 
the Adjutant General of Arkansas and specifically 
request all service medical records from Camp 
Robinson which may be in existence under the 
appellant's name and/or service number from August 
1984 to April 1997.  Any document(s) received from 
these requests must be incorporated into the 
claims folder.

5.  The RO should also directly contact the Office 
of the Adjutant General of Georgia located in 
Atlanta, Georgia and specifically request all 
service medical records which may be in existence 
under the appellant's name and/or service number 
since February 1995.  Any document(s) received 
from these requests must be incorporated into the 
claims folder.

6.  Following the completion of the above, the RO 
should readjudicate the claims on appeal with 
consideration given to any additional evidence 
obtained pursuant to this remand.  Adjudication of 
the issues of whether the appellant has presented 
well grounded claims and whether his alleged 
injuries were incurred or aggravated during active 
duty or training or inactive duty for training is 
requested and, therefore, must be addressed.  In 
so doing, the RO should give consideration to 38 
U.S.C.A. §§ 101(24), 1110 and 1131, VA O.G.C. 
Prec. 86- 90 (July 18, 1990) and the holdings in 
King, Harris and Sanden.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




